 INT'L LONGSHOREMEN'S ASSOCIATION (INDEPENDENT), ETC.35International Longshoremen'sAssociation(Independent) anditsAgents James T. Moock andClifford CarterandMotorTransport Labor Relations, Inc.Local No. 1332,International Longshoremen's Association (Inde-pendent)and its Agents Russell Williams and E.Carter LylesandMotor TransportLaborRelations, Inc.Cases Nos. 4-CD-37and 4-CD-38.April 6, 1960DECISION AND DETERMINATION OF DISPUTEThis proceeding arises under Section 10(k) of the Act, which pro-vides that "whenever it is charged that any person has engaged in anunfair labor practice within the meaning of paragraph (4) (D) ofSection 8 ('b), the Board is empowered and directed to hear and deter-mine the dispute out of which such unfair labor practice shall havearisen . . . ."On March 17, 1959, Motor Transport Labor Relations, Inc., hereincalledMTLR, filed with the Regional Director for the FourthRegion charges against International Longshoremen's Association,(Independent), its Local No. 1332, and certain of their agents, hereinjointly called the ILA.The charges alleged, in substance, that since.on or about March 4,1959, the ILA induced ILA employees of variouspier operators on the Philadelphia waterfront to strike in order toforce trucking company members of the MTLR to assign particularwork to the ILA employees rather than to the trucking companies'employees, who are members of various locals of International Broth-erhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica (Independent), herein called the Teamsters, in violation ofSection 8 (b) (4) (D) of the Act.Thereafter, pursuant to Section 10(k) of the Act and Sections102.79 and 102.80 of the Board's Rules and Regulations, the RegionalDirector investigated the charges, and, after consolidating the casesfor purposes of hearing, provided for a hearing upon due notice to all-parties.The hearing was held before Daniel P. Dooley, hearing,officer, on June 1, 2, 3, 4, 5, 8, 10, 15, 16, 23, and 30, 1959, at Philadel-phia, Pennsylvania.All parties appeared at the hearing and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and-to adduce evidence bearing on the issues.The rulings ofthe hearing officer made at the hearing are free from prejudicial errorand are hereby affirmed. Thereafter, the ILA and MTLR filed briefswith the Board.Upon the entire record in these cases, the Board finds:I.THE BUSINESS OF THE EMPLOYERSThe parties stipulated, and we find, that MTLR is an association ofmotortruck carriers who are employers; that MTLR bargains with127 NLRB No. 9. 36DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor organizations on behalf of its members; and that MTLR's 121largest members annually receive $792,000,000 for services performedin interstate commerce.Accordingly, we find that the employers whocomprise MTLR are engaged in commerce within the meaning of theAct.The parties also stipulated, and we find, that each employer on thePhiladelphia waterfront who employs members of ILA, Local 1332,receives in excess of $100,000 annually for services performed in con-nection with the transportation of goods in interstate and foreigncommerce, and that each of said employers is therefore engaged incommerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that International Longshore-men's Association (Independent), and its Local 1332, are labor or-ganizations as defined in the Act.III.THE DISPUTEA. The factsILA "Carloaders," Local 1332, is the collective-bargaining repre-sentative for the "carloaders" employed by the pier operators on thePhiladelphia waterfront, and various locals of the Teamsters, prin-cipallyLocal 107, represent the drivers employed by the varioustrucking companies which transport cargo to and from the Philadel-phia waterfront.MTLR represents the trucking companies in col-lective bargaining, and PhiladelphiaMarine Trade Association,herein called PMTA, represents the pier operators in collective bar-gaining.A current contract between the ILA and PMTA, effectivefrom October 1, 1956, to September 30, 1959, states that it "is meantto cover the loading and unloading of railroad cars, trucks, teams,lights, barges, transferring freight in and out of storage places, sort-ing, piling and other miscellaneous work not performed by membersof the Deepsea and Coastwise Locals." 1 The ILA and PMTA havehad such a work coverage clause in their contracts since 1958.Thecurrent contract between MTLR and the Teamsters contains no workcoverage clause with respect to waterfront work.However, the pieroperators have issued "tariffs" during the term of their current con-tract with the ILA which state, in effect, that the loading and unload-ing of trucks may be done by the truckers, and will be done by thepier operators only "upon request" or "when requested."The general function of the ILA "carloaders" is the handling ofcargo on the piers after it has been unloaded from ships and placedon the piers or in storage, and the handling of cargo for export on theIThe latter locals have Jurisdiction over the actual loading and unloading of theoceangoing ships. INT'L LONGSHOREMEN'S ASSOCIATION (INDEPENDENT), ETC.37piers before it is actually loaded on the ships.There are basicallytwo areas and types of this work which are involved here. First,there is the loading and unloading of the trucks which is done in theimmediate vicinity of the tailgate of the trucks, within an area ofabout 15 to 20 feet from the tailgate, and which is usually done byhand.Second, there is the transporting of cargo to and from thetrucks which is done beyond that area on the pier, and sometimesfor considerable distances from the trucks, and which is usually donemechanically with a so-called "forklift."The usual practice has beenfor the ILA "carloaders" to handle the latter work.The ILA hasalso handled about 75 percent of the tailgate loading and unloadingwith the truckers doing the rest themselves with their Teamster em-ployees.However, starting in 1956 there have been attempts, bythree of the truckers who do waterfront work, to do certain of theirown "forklift" work beyond the tailgate area with their Teamsteremployees.The last of these attempts, which occurred in March1959, resulted in work stoppages by the ILA which lasted only untilthe truckers ceased their attempt to do "forklift" work beyond thetailgate area; and it is these work stoppages which form the basis forthe 8(b) (4) (D) charges filed herein.Thus, the work in dispute isthe "forklift" work beyond the 15 to 20 foot tailgate areas, whichwork the ILA claims is exclusively its, but .which the truckers con-tend they can assign to their employees if they so choose.It must be noted, in addition, that the ILA contract with PMTAcontains the following union-security clause : "As to any and all workhereunder finally determined by duly constituted public authoritynot to be subject to any statute forbidding a preferential hiring pro-vision, the Employers agree to give a preference to carloaders whoare members of the Union in good standing. As to all other work,the Employers agree to institute and maintain a union shop as shallcomply with Section 8(a) (3) of the National Labor Relations Act,1947, or any amendment thereto."B. Contentions of the partiesThe ILA contends chiefly that it has a clearly defined contract rightto the disputed work under its contract with PMTA, the representa-tive of the pier operators, and that the pier operators may not evadethis contract obligation by authorizing and permitting the truckersto use their own employees for jobs covered by the ILA contract. Itcontends further that such interpretation of the contract is also sup-ported by the longstanding usual practice on the piers with respect tothe disputed work..MTLR contends chiefly that: (1) As a matter of past practice, andunder the "tariffs" issued by PMTA, it is "trucker's choice" as towhether he wants to perform the disputed work with his own em- 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees or have the pier operator perform it with the ILA "carload-ers"; (2) the ILA contract with PMTA does not contain a clearlydefined contract right to the work, because the PMTA attorney hasplaced a contrary interpretation upon the contract; and (3) even ifthe ILA has such a contract right vis-a-vis the pier operators, it isnot "binding" on the truckers.MTLR also urges the Board to holdonly that the ILA is not entitled to the disputed work, and not tomake an "assignment" of the work even to the Teamsters but to leavethe situation as "trucker's choice," particularly in view of the FederalMaritime Board's general regulatory power over waterfront pieroperations.C. Applicability of the statuteThe charges, which were duly investigated by the Regional Di-rector, allege a violation of Section 8(b) (4) (D) of the Act, and theRegional Director was satisfied upon the basis of such investigationthat there was reasonable cause to believe that such violation has beencommitted.Moreover, the record before us establishes that there isreasonable cause to believe that the ILA induced and encouragedemployees of the pier operators to strike in order to force or requirethe pier operators to assign the disputed "forklift" work to membersof the ILA although this work had been assigned to, and was beingperformed by, employees of the trucking companies who were mem-bers of the Teamsters.The Board has held that such factual circum-stances are sufficient to invoke the Board's jurisdiction to hear anddetermine a dispute within the meaning of Section 10(k) of the Act.2Accordingly, we find that this is a dispute which is properly beforeus for determination under Section 10(k) of the Act.D. The merits of the disputeThe Board has held that a union does not violate section 8 (b) (4) (D)by engaging in activity otherwise proscribed, if the assignment ofthe disputed work which is protested is in derogation of a currentcollective-bargaining contract which assigns the disputed work to thestriking union in clear and unambiguous terms 3 It is well estab-lished, however, that a contractual claim to disputed work in favorof the striking union, for 10 (k) purposes, may not serve that purpose2 The Boardhas held that the coverageof Section8(b) (4) (D) Is not limited toemployeesof a particularemployer,but also extends to an attempt,as here, to force theindirect assignmentofwork fromemployees of one employer(the truck operator) toemployees of anotheremployer (the pier operator).See, e.g,Local562,United Associa-tion of Journeymen,etc (NorthwestHeating Company),107 NLRB 542,548, 549;UnitedAssociation of Journeymen,etc. (Carrier Corporation),111 NLRB 940, 944.$Radio A Television Broadcast Engineers Union, Local 1212, et at. (Columbia Broad-casting System,Inc.),114 NLRB1354;International Longshoremen's Association, Ind.,etat.(Abraham Kaplan,et al.),116 NLRB 1533;Local No. 48, Sheet Metal WorkersInternational Association,AFL-CIO, etal. (Gadsden Heating and Sheet Metal Company),119 NLRB 287. INT'L LONGSHOREMEN'S ASSOCIATION (INDEPENDENT), ETC.391if the contract contains a union-security clause which is patentlyunlawful under Section 8 (a) (3).4The union-security clause whichappears in the ILA's contract with the PMTA, involved in the presentcase, is identical to one which the Board had before it in a previouscaseinvolving another ILA local.' In that case the Board found theprovision of the clause for preferential hiring to be unlawful, becausethe evidence showed that, despite the provision purportedly deferringapplication of the preference system, the parties had been following-an unlawful hiring practice under and by virtue of the contract, The-Board thus concluded that the parties never intended to postpone-operation of the preference system and that the preference clause-was in fact designed to create present discriminatory conditions ofemployment.The Board-although it indeed intimated that the'clause wasin fact unlawful 6-thus found no need to base its decision-upon a determination of the issueas towhether the union-securityclauseis unlawful upon its face.This latter is the question which,now confronts us squarely in the present case.'An examination of the ILA's union-security agreement with.PMTA as it appears in the present proceeding,' discloses that the-first sentence thereof provides for preferential hiring, but purports.to be limited in its application to such work under the contract as,may be "finally determined by duly constituted public authority" notto be subject to a statutory prohibition.The second sentence, which,applies to "all other work," provides for a union shop, but purports-to comply with Section 8(a) (3) of the Act or its amendments.We°United Association of Journeymen and Apprentices,etc. (Philadelphia Association),108 NLRB 186, 200;UnitedAssociation of Journeymen and Apprentices,etc. (CarrierCorporation),111 NLRB 940, 945-946.'Local 1566, International Longshoremen'sAssociation(PhiladelphiaMarine TradeAssociation),122 NLRB 967.6 See footnote3 ofLocal1566, International Longshoremen's Association(PhiladelphiaMarine Trade Association),122 NLRB 967,where the Board said: "Moreover, we ob-serve thatthe languageof the quotedparagraph is so obscurethat a workingmancoveredby its provisions could hardly be expectedto know when union membership was required)and when it was not. The courts have said thata union-securityclause should bewritten in language that an ordinary workingman can readily understand.N.L,R.B. v.Shuck ConstructionCo.,243F. 2d 519(C.A.9) ; Red Star Express Lines of Auburn, Inc.v. N L.R B.,196 F. 2d 78 (C.A. 2).117 The partieshave not, itis true, raised the issueof the lawfulnessof the union-security provisions,nor has any evidence been offered as to the parties'practice underthis sectionof their contract.However, as the ILA hereasserts and relies upon itscontract with PMTAas a principal basis for its claim to the disputed work, it is thereforeincumbentupon the Boardto determine,uponafull examinationof the contract,whether-itmeets thestandardsnecessaryto establishsuch a claim. See,for example,United'Association of Journeymenand Apprentices (Philadelphia Association),'108NLRB 186,199,where,in determining the merits of a similar claim of contractual work assignment'in a 10(k) proceeding,the Board said, "Forthe contracts to insulate the [union's] actions,two conditions must be satisfied:(1)The [union's] contracts must embrace the disputed-rigging work,and (2)the contracts must otherwise be valid enforceable instruments."-In that case,as in this,it does notappear that an issueas to the validityof the union-securityprovisionhad been raised by the parties.Nevertheless,in the following the-doctrine thus indicated,the Boardexamined the union-security clause and found that itinvalidated the contract as a basis for a 10(k) determination.8 See text understatement of facts, section A,supra. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind that these provisions are patently unlawful and not validated bythe deferral and savings clauses which they contain.We regard theterms of this clause, which in its entirety purports to cover all worksubject to the contract,9 as vague and uninformative and aptly subjectto the condemnation of such a clause as insufficiently explicit in thematter of the rights and obligations of employees affected by it, whichthe Board has expressed in other cases.10Most recently, in thePerry Coalcase,ll the Board unanimously helda union-security provision, less obviously involved and unclear thanthat contained in the agreement in the present case, nevertheless tobe violative of the Act because it did not sufficiently inform the em-ployees nor enable them adequately to appraise the union-securityrequirements to which they must conform. The contract in that caseprovided that "as a condition of employment employees shall be, orbecome, members of the [union] to the extent and in the manner pro-vided by law." The Board in that case said:It is well settled that where, as here, a contract contains an un-lawful provision, a general "savings clause" that does not specifyto what extent the provision is intended to be limited will notpurge such a provision of its illegal character.Thus, the quali-fying language in this provision-"to the extent and in the man-ner provided by law"-fails to set forth in clear and unambigu-ous terms limitations on the requirement of union membershipthat conform the provision to the union security standards ofSection 8 (a) (3) of the Act.We do not believe that the burden ofstatutory and judicial interpretation can reasonably be placedupon an employee to be acted upon at his peril.We are convinced that what the Board unanimously said in that caseisno less applicable here.Accordingly, we find that the union-security clause in the present proceeding, which contains only gen-eral "savings" provisions, fails to meet the standards required of suchan instrument, and is invalid.We conclude, therefore, that any contractual claim to the disputed"forklift"work which the ILA may have had under its contractwith PMTA may not be utilized for the purpose of establishing aright to such work with respect to a 10 (k) proceeding.As the ILAmay thus not rely on any contractual claim to the disputed work, and9We do not agree with our dissenting colleagues that the "preferential hiring" and"union-shop"provisionsmay be treated separately for purposes of determining thevalidity of the union-security agreement as a whole.The provisions are necessarilyinterrelated for, by the terms of the agreement,a determination of the applicability ofeither provision in any given instance must depend upon an initial determination as towhich of the provisions covers the specific work,an interpretative requirement bringinginto play in every instance the entire union-security agreement.io See cases cited in footnote 4,supra.n Perry Coal Company, et el.,125 NLRB 1256.0 INT'L LONGSHOREMEN'S ASSOCIATION (INDEPENDENT), ETC.41as the ILA has no asserted right to such work under a Board orderor certification, we find that the ILA is not lawfully entitled to forceor require the pier operator members of PMTA to assign the dis-puted work to ILA "carloaders" to the excludion of the Teamster em-ployees of the trucking company members of MTLR.12DETERMINATION OF DISPUTEOn the basis of the foregoing findings, and upon the entire recordin this case, the Board makes the following determination of disputepursuant to Section 10(k) of the Act:1.International Longshoremen's Association (Independent), andits agents James T. Moock and Clifford Carter, and its Local No. 1332,and its agents Russell Williams and E. Carter Lyles, are not and havenot been entitled, by means proscribed by Section 8(b) (4) (D) of theAct, to force or require the pier operator members of PhiladelphiaMarine Trade Association to assign to ILA "carloaders," to the ex-clusion of Teamster employees of the trucking company members ofMotor Transport Labor Relations, Inc., the work of loading and un-loading of trucks on the Philadelphia, Pennsylvania, waterfront bythe use of "forklifts" beyond the 15- to 20-foot "tailgate" area of thetrucks.2.Within 10 days from this Decision and Determination of Dispute,all Respondents shall notify in writing the Regional Director for theFourth Region of the National Labor Relations Board as to whetherthey accept this Determination of Dispute, and as to whether theywill refrain from engaging in the conduct which the Board has foundherein that they are not lawfully entitled to engage in.CHAIRMAN LEEDOM and MEMBER FANNING, dissenting :As stated by our colleagues, it is now well established that a uniondoes not violate Section 8(b) (4) (D) by engaging in activity other-wise proscribed, if the assignment of the disputed work which isprotested is in derogation of a current collective-bargaining agree-ment which assigns the disputed work to the striking union in clearand unambiguous terms.13 In the instant case, PMTA, whose pieroperator members have complete authority over the usage of the piers,has a current contract with the ILA which assigns to the ILA thework of all "loading and unloading of . . . trucks. . . ."As the dis-puted "forklift" work is clearly one type of "loading and unloading oftrucks," the contract on its face assigns such work to the ILA in clear'SeeLocal 173, Wood, Wire and Metal Lathers' International'Union, AFL-CIO, at al.(Newark &EssexPlastering Co.),121 NLRB 1094, 1107,1108.However,this finding Isnot to be construed as an "assignment"of the work in question to the Teamsters.International Union of Operating Engineers,AFL-CIO,Local 181, at al,121 NLRB '1072_13 See cases cited in footnote 3,supra. 42DECISIONSOF NATIONAL LABORRELATIONS BOARDand unambiguous terms.Moreover, the practice under the contract,of the ILA doing all the disputed "forklift" work, except for theperiodic attempted "encroachments" by a few truckers which the ILAalways protested, lends further support to such an interpretation ofthe contract.14Accordingly, we would find that the ILA had a clearand unambiguous contract right, supported by practice, to the dis-puted "forklift" work.Our colleagues do not dispute that the ILA had such a contract rightto the disputed work, but they find that the .union-security, clause inthe contract is unlawful, so as to nullify such right.We note first thatnone of the parties raised the latter issue, apparently feeling thatthere was no such issue, and it is only our colleagues who have injectedthis issue into the case.15 In any event, we disagree with our colleaguesthat the union-security clause involved should be found to be unlawfulon its face.Thus, as we read the clause, and as the Board has already-interpreted the very same clause in the prior case alluded to by themajority involving another Local of the ILA,16 the first sentencein the clause, while providing for preference in hiring to union mem-bers, does purport to defer operation of such preferential hiring untilit becomes legal.Moreover, consistent with such purported deferral,the second sentence of the clause purports to institute in the interim"a Union Shop as shall comply with Section 8 (a) (3) of the NationalLabor Relations Act or any amendment thereto," which contains the-necessary specific limitation to be lawful.17Such a union-securityclause can hardly be construed as being unlawful on its face, and inthe prior case involving such a clause the Board did not find that itwas unlawful on its face. The worst that can be said for such a clause,-as the Board further recognized in the prior case, is that it is not19 In view of the clearlanguageof the contract,and the supportingpracticethereunder,-we attach little weight to the unsupported contrary interpretation by the PMTA attorney,particularly in view of the contradictoryinterpretationby the PMTA's own executivesecretary.16 As indicated in the majorityopinion, the only issue raised by the parties was whetherthe ILA actuallyhad a contractright to the disputed work16Local1566,International Longshoremen'sAssociation(PhiladelphiaMarine TradeAssociation),122 NLRB 967.17 Cf.PerryCoal Company, supra,where,as described by the Board,there was only a"vague andgeneral" savings clause.The majority states thatthis second sentence"providesfor a union shop, but purports-to comply with Section 8(a) (3) of the Actor its amendments."Whilethe exact meaningand significanceof this interpretation is not entirelyclear to us,we think itobvious thatthis sentence purports,as it states, to institute presently"a Union Shop as shall complywith section8(a) (3)," and not a union shopwhich onlypurportsto complywith Section8(a)(3).Moreover, contrary to the majority's charge that we have treated the twosentences of the union-securityclause separately in interpretingthe clause,we believethat ourinterpretationabove is theonly way in whichthe two sentences of the clausemay be read togetherasa whole,so as to haveanymeaning.It is rather the majority-which treats the two sentences separately, and arrives at the anomalous interpretationthat the firstsentenceprovides for "preferentialhiring" which ordinarily connotes prehire-union membership,and the second sentence provides for an altogether different "union:shop" which ordinarily connotes posthire union membership. INT'L LONGSHOREMEN'S ASSOCIATION (INDEPENDENT),ETC.43couchedin languagethat an ordinary working man could readilyunderstandso asto be ambiguous to such an individual; that suchambiguity givesrise tothe suspicion that the parties may have neverreally intended to defer operation of preferential hiring; and that itis therefore necessary to examine extrinsic evidence of the actual prac-tice of the parties under the clause to determine the real intent of theparties.As this extrinsic evidence in the prior case showed that theparties had been following a present practice of preferential hiring,the Board drew the permissible inference that despite the deferrallanguage the parties never really intended to postpone operationof the preference clause, and accordingly found that the preferenceclause was designed to create present discriminatory conditions ofemployment so as to be unlawful. Thus, we have here a purported"deferred" union-security clause which the Board previously did notfind to be unlawfulon its face,but only found to be unlawful on theground that there was evidence of a discriminatory practice under theclause which warranted the inference that it was intended to be dis-criminatory.No basis exists for an entirely different finding here thatthe self-same clause is unlawful on its face.'8Accordingly, as theunion-security clause here may not properly be found to be "patently"unlawful, it may not serve to nullify the ILA's otherwise valid con-tract right to the disputed work.19Moreover, as there is no evidenceof actual practice under the clause or other extrinsic evidence to showthat the parties did not really intend their purported deferral of pref-erential hiring,20 there is not even this lesser basis of the prior case forfinding the clause unlawful.2iAccordingly, we would find that the ILA had a contract right tothe disputed work, unaffected by the contract's union-security clause,which right it could lawfully attempt to enforce by strike action, andthat the pier operators could not evade this work assignment by giving"tariff" authorizations to the truckers to do such work and thus in'See alsoSterling Faucet Company,108NLRB 778, 780-783, where the Boardsimilarlydid not find an ambiguous"deferral"clause unlawful on its face,but foundit necessaryto look atextrinsicevidence to determinethe intent of the parties,and found such clausenotto be unlawfulin the lightof such extrinsicevidence.Cf.Perry CoalCompany,supra,reliedon by the majority,where it could not be saidthat the union-securityclause involvedevenpurportedto comply with Section8(a) (3), in view of only a "vagueand general" savings clause. In the instant case, as pointed out above, the union-securityclause at leastpurportsto defer preferentialhiring until it becomeslegal andto comply with Section8(a) (3) in the interim, andthereforecannot be found unlawfulon its face.39 As statedby the majority, the Board has held that an otherwisevalid contract rightto disputedwork for Section 10(k) purposes may be nullifiedonly if thecontract containsa "patently"unlawful union-security clause.'As indicated above, the parties did not even raise the issue of the union-securityclause.= The fact that there was such evidence in the prior case with respect toanotherlocalof the ILAIs not, of course,controlling here. 44 . DECISIONSOF NATIONALLABOR RELATIONS BOARDeffect transferringto anothergroup of employeeswork to which theILA hadan exclusive contract right asza Cf.Local No.48,SheetMetal Workers International Association,AFL-CIO, et al.,supra,where the Board held that a corporation could not evade a contract work assign-ment by transferring the work tda partnership which had the same ownership.While the ILA also may have had an exclusive contract right to the "tailgate" workunder the contract,and may have waived such right by agreeing with the Teamsters to"concurrent jurisdiction"over such work and by actually permitting Teamster employeesof the truckers to do 25 percent of such work,such a waiver could not affect its exclusivecontract right to the disputed"forklift"work, any encroachment upon which it alwaysresisted,and which therefore was not waived.SeeNational Association of BroadcastEngineers,etc. (National Broadcasting Company,Inc.),'105NLRB 355, 363-365, wherethe Board held that,although the striking union waived whatever contractual rights itmay have had to part of a contract work assignment, it retained its unwaived contractright to the remainder of the contract work assignment which was in dispute.Allen-Bradley CompanyandTool and Die Makers, Lodge No. 78,.International Association of Machinists,AFL-CIO.Case No.13-CA-3308.April 6, 1960DECISION AND ORDERUpon charges duly filed by Tool and Die Makers, Lodge No. 78,International Association of Machinists, AFL-CIO (herein called theUnion), the General Counsel of the National Labor Relations Board,by the Regional Director for the Thirteenth Region, issued a com-plaint dated August 27, 1959, against Allen-Bradley Company(herein called the Respondent), alleging that the Respondent hadengaged in and was engaging in unfair labor practices within themeaning of Section 8(a) (1) and (5) and Section 2(6) and (7) of theNational Labor Relations Act, as amended.Copies of the charge,complaint, and notice of hearing before a Trial Examiner were dulyserved upon the Respondent and the Charging Party.With respect to the unfair labor practices, the complaint alleges,in substance, that the Union was and is the exclusive representativeof all toolroom employees of the Employer in an appropriate unit,and that on May 21 and June 18, 1959, and at all times thereafter,Respondent unlawfully refused to bargain collectively with the Union.Respondent's answer, filed September 23, 1959, admits certainjurisdictional and factual allegations of the complaint, but denies thecommissionof unfair labor practices.On December 14, 1959, all parties to this proceeding entered into astipulation of facts, and on the same date jointly moved to transferthis proceeding directly to the Board for findings of fact, conclusionsof law, and decision and order.The motion states that the partieshave waived their rights to a hearing before a Trial Examiner, and tothe issuance of anIntermediate Report.The motion provides further127 NLRB No. 8.